Citation Nr: 0718090	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-15 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include atrial-septal defect (ASD), status-post cardiac 
catheterization.

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The veteran had active service from December 1995 to December 
1999 and from January 2000 to January 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The Los Angeles RO, inter alia, denied 
entitlement to service connection for atrial-septal defect 
and hearing loss.

During the course of the appeal, the veteran relocated to 
Idaho and jurisdiction of the claims file was permanently 
transferred to the Boise, Idaho, RO.

The issues on the title page have been recharacterized to 
more accurately reflect the veteran's claims.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's pre-existing congenital atrial-septal 
defect (ASD) was first discovered during service, was 
subsequently repaired during service, and was not aggravated 
during service.

2.  The veteran does not have a current diagnosis of a 
superimposed heart disease or other disease or injury 
associated with the status post ASD repair.

3.  The veteran's syncopal episodes of unknown etiology have 
not been medically linked to the ASD.
CONCLUSION OF LAW

Neither ASD nor any heart disease or injury manifested by 
syncopal episodes was incurred in or aggravated by service, 
and no heart disability may be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file.  
In her May 2005 VA Form 9, the veteran indicated an intent to 
obtain and submit additional private medical records; 
however, more than two years have passed and no additional 
records have been submitted.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran asserts that service connection is warranted for 
a heart condition.  She claims that her atrial-septal defect 
was aggravated by service, and that she had no knowledge of 
such defect until early 2001.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as heart 
disease, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, must be assessed to determine its probative 
value, whether the evidence is persuasive or unpersuasive, 
and reasons for rejecting any evidence favorable to the 
claimant must be provided.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence 
does not have the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the veteran asserts that her ASD was aggravated 
by service.  Historically, the service medical records reveal 
that the veteran suffered a head injury in December 2000 from 
an automobile accident with crushing injuries to the left 
side of the face and loss of consciousness.  Additionally, 
the veteran's medical history reveals that she suffered from 
syncopal episodes prior to the December 2000 head injury, and 
they continued after the head injury.  The veteran described 
near-syncope with occasional syncopal events after physical 
exertion.  The veteran described a disability where she felt 
blood rushing all over her body and into her heart where she 
felt it was filled like a balloon when she exercised.  In an 
attempt to determine the etiology of the syncopal events, the 
veteran's cardiologist ran numerous tests including a 
transthoracic echocardiogram which disclosed an atrial septal 
defect.  A June 2002 Office Note from the veteran's 
cardiologist indicated that the veteran's ASD was "obviously 
present since birth."  A September 2002 Office Note from the 
same cardiologist reflects that the veteran underwent a 
successful ASD closure with Amplatzer device in August 2002.  
A November 2002 Office Note revealed that the veteran was 
having very minimal exercise-related palpitations and had no 
further syncopal events.  The impression was satisfactory ASD 
closure, three months after Amplatzer device closure, with no 
need to return to that cardiologist for further medical care.  

At examination on a fee basis for VA in April 2004, the 
veteran reported that she continued to have fainting spells 
and episodes of dizziness after she had the hole in her heart 
repaired.  Examination of the heart revealed regular rate and 
rhythm, normal S1 and S2 and no evidence of rubs or thrills.  
EKG showed normal sinus rhythm with normal axis.  Multistage 
treadmill exercise testing was performed according to Bruce 
protocol.  The veteran's heart rate rose from 91 to 185 in 
nine minutes.  The veteran was able to complete the test 
without chest pain or significant shortness of breath.  There 
were no ischemic changes noted on EKG tracing and the 
impression of the test was negative.  The veteran's estimated 
METS level was nine.  The examiner determined that the 
veteran had a completely normal cardiovascular examination 
and EKG tracing as well as a completely normal stress 
treadmill test, and as such, the examiner opined that the 
veteran's syncopal episodes were of a neurological origin.  
The diagnosis was, "Status post repair of patent foramen 
ovale (The veteran sit Mets level is nine.  There are no 
cardiac symptoms)."

At a June 2004 neurological examination provided on a fee 
basis for VA, the etiology of the loss of consciousness 
remained unclear.  The examiner did determine, however, that 
the episodes of loss of consciousness were not associated 
with generalized tonic-clonic limb movements, tongue biting 
or incontinence.  The examiner felt the episodes may be 
cardiogenic or epileptiform phenomena, but favored a 
cardiogenic etiology.  Additional testing was ordered.  

After a 24-hour Holter monitor, the physician's 
interpretation was as follows:

1.  Basic sinus rhythm.
2.  No significant supraventricular or ventricular ectopy.
3.  No other significant arrhythmia or periods of sinus 
tachycardia not greater than 120/minute, likely non-
consequential.
4.  No significant morphologic abnormalities.
5.  3 recorded diary events-"headache and dizzy" - no EKG 
correlation. 

Comprehensive metabolic panel revealed high cholesterol at 
210, otherwise normal.  

The examiner, in a September 2004 addendum, continued to 
opine that the veteran's syncopal episodes were unrelated to 
the in-service head trauma.  

That notwithstanding, the ASD is a congenital defect.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2006); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA 
General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected.  Id.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows:  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C.A. 
§ 1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  While the 
diagnosis of "atrial-septal defect" is a congenital defect, 
not a disease, and therefore cannot be service- connected per 
se, a superimposed injury may occur in service, warranting 
service connection for the resulting disability, in this case 
a claimed heart condition.  Thus, the next question, under 
the second prong of the Wagner analysis, is whether the 
evidence clearly and unmistakably demonstrates that the pre-
existing disability was not aggravated during service.  See 
Wagner v. Principi, 370 F.3d at 1097.

As to the first question (whether the veteran's ASD 
preexisted service), it is clear that the veteran's ASD was 
first discovered during service in 2001.  The service medical 
records reveal that the ASD was discovered during testing 
after a December 2000 automobile accident, to determine the 
cause of syncopal episodes.  

The veteran essentially maintains that her congenital 
abnormality (ASD) resulted in aggravation of syncopal 
episodes during service.  At the outset, neither the ASD nor 
a history of syncopal episodes was "noted" on her entrance 
examination.  Consequently, the veteran is presumed to have 
been in sound condition at entry, as far as her heart is 
concerned.  To overcome the presumption of soundness, there 
must be both clear and unmistakable evidence that the claimed 
heart disability preexisted military service and clear and 
unmistakable evidence that it was not aggravated by service. 

The evidence, specifically the cardiologist's finding 
following extensive testing that the ASD was obviously 
present at birth, clearly and unmistakably establishes that a 
congenital abnormality of the heart pre-existed the veteran's 
military service, despite the fact that it was not noted at 
entrance into active service in 1995.  There is no medical 
evidence to the contrary.  

Furthermore, because the ASD is considered "congenital" or "a 
defect," and not a disease or disability, service connection 
for the underlying defect is not allowable by law.  See 38 
C.F.R. § 3.303(c), 4.9 (2006). 

In fact, the veteran has not claimed that she developed the 
underlying congenital abnormality during service; rather, she 
claims the ASD was aggravated during service.  In other 
words, the veteran asserts that she incurred a superimposed 
heart disability of syncopal episodes as a result of her pre-
existing congenital defect.  

In fact, the medical evidence of record reflects that the 
veteran does not have a current cardiac disability of any 
kind.  Extensive testing was negative for any heart disorder.  

Although there is still no clear etiology to account for the 
syncopal episodes, the objective medical evidence of record 
reflects that they are neither related to the in-service head 
injury in December 2000, nor related to the ASD.  Although 
the veteran is competent to testify as to her in-service 
syncopal experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render her opinions on 
medical diagnoses or causation competent.  See Washington v. 
Nicholson, 19 Vet App 362 (2005).  

As previously observed, the service medical records are 
entirely negative for findings of a nexus between the ASD and 
the syncopal episodes.  Although the neurologist suspected a 
possible cardiogenic etiology, as noted in his examination 
report of June 2004, this opinion was not reiterated after 
extensive cardiac testing, including 24-hour Holter monitor, 
EKG and metabolic panel ruled out any current cardiac 
disability.  The results of the 24-hour Holter monitor 
specifically indicated that there was no correlation between 
three episodes of dizziness and the EKG.  

Absent any pertinent findings in the service medical records 
or post-service medical records of a relationship between the 
veteran's syncopal episodes and the ASD, service connection 
is not warranted on that basis.  

Importantly, the ASD was repaired, and there is no evidence 
of a current heart disability.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Under 38 U.S.C.A. § 
1110, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

There is no medical evidence establishing a current heart 
disability for which service connection may be established.  
Moreover, there is no evidence showing that any current 
syncopal episodes are related to the ASD or any other heart 
condition.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection is not warranted. 


ORDER

Service connection for a heart condition, to include atrial-
septal defect (ASD), status-post cardiac catheterization, is 
denied.  


REMAND

The veteran believes that she incurred a hearing loss during 
service.  

The veteran's examination at enlistment shows hearing well 
within normal limits.  Likewise, the veteran's separation 
examination also shows hearing within normal limits; however, 
when comparing the two examination reports, a definite 
decrease in hearing is noted in the left ear, albeit still 
within the normal range.  

The service medical records also reveal that the veteran was 
exposed to loud noise during service, and complained of 
tinnitus during the summer of 1996.  Furthermore, the veteran 
suffered a head injury in December 2000 and asserts that she 
has a current hearing loss that might be related to the in-
service head injury, which smashed the left side of her head.  
Additionally, additional audiometric testing was performed in 
conjunction with the veteran's separation examination in 
December 2002 because of significant threshold change(s) at 
various frequencies.  

Despite these findings, the veteran was not afforded a VA 
examination.  

In light of the in-service complaints of tinnitus, the 
decrease in hearing noted in service, and the in-service head 
injury, the veteran should be examined to determine, first, 
if the veteran has a hearing loss for VA purposes, and if so, 
whether it is at least as likely as not a result of either 
in-service noise exposure, or the in-service head injury.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims 
file all pertinent private and/or VA 
medical records showing a diagnosis of, or 
treatment for, hearing loss.

2.  Schedule the veteran for a VA 
audiology examination to determine whether 
she now has hearing loss related to 
service.  All indicated tests and studies 
should be performed and all findings 
should be reported in detail.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examination report should include a 
discussion of the veteran's documented 
medical history and assertions as to noise 
exposure and the head injury during 
service.  The examiner should acknowledge 
review of the record in the examination 
report.  If hearing loss is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that it was due to noise exposure in 
service, or to the December 2000 in-
service head injury.  A complete rationale 
for the opinion requested must be 
provided.

3.  After any further development deemed 
appropriate, readjudicate the issue of 
entitlement to service connection for 
hearing loss.  If the benefit is not 
granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


